UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4070


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MARLON J. PEGRAM, a/k/a Marlon Jamel Pegram,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:06-cr-00383-REP-1)


Submitted:   January 22, 2014             Decided:   February 14, 2014


Before DUNCAN, KEENAN, and DIAZ, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Valencia D.
Roberts, Assistant Federal Public Defender, Patrick L. Bryant,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Richmond, Virginia, for
Appellant. Peter Sinclair Duffey, Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Marlon      J.   Pegram     appeals    from      the    thirty-six-month

sentence imposed by the district court after revocation of his

supervised        release.        Pegram's        counsel     filed        a     brief    in

accordance        with   Anders    v.    California,       386 U.S. 738     (1967),

stating that there are no meritorious grounds for appeal but

questioning       whether     Pegram’s     sentence      is   plainly      unreasonable

because     the    district     court    failed     to   adequately         explain       the

reasoning for the sentence.                 Pegram has not filed a pro se

supplemental brief, despite receiving notice of his right to do

so.    For the reasons that follow, we affirm in part, vacate in

part, and remand for resentencing.

                                           I.

             “This Court reviews whether or not sentences imposed

upon revocation of supervised release are within the prescribed

statutory range and are not ʽplainly unreasonable.’”                                  United

States v. Thompson, 595 F.3d 544, 546 (4th Cir. 2010).                             Because

Pegram’s     sentence     was     within    the    statutory        range,      the    issue

before us is whether his sentence is plainly unreasonable.

             In sentencing for a violation of supervised release, a

district court must consider the statutory factors in 18 U.S.C.

§ 3583(e), the advisory Sentencing Guidelines range in the U.S.

Sentencing Guidelines Manual (“USSG”) § 7B1.4, p.s. (2012), as

well   as   the     Chapter     Seven    policy    statements        and       relevant    18

                                            2
U.S.C. § 3553(a) factors.                See United States v. Moulden, 478
F.3d 652, 656 (4th Cir. 2007).

             Here, there is no record evidence that the district

court in the revocation hearing considered the sentencing range,

which     would    have    been   calculated        under   the   Chapter    7    policy

statements of the Guidelines.                 See USSG § 7B1.4.         There is no

record of a sentencing worksheet, mention of the worksheet on

the   record,      or     discussion     of       the   sentencing   range       at   the

hearing.     Thus, Pegram’s sentence is plainly unreasonable.                         See

United States v. Waller, ___ F. App’x ___, 2013 WL 6727896, at

*1-*2 (4th        Cir.    Dec.    23,   2013)      (No.   13-4118)   (remanding       for

resentencing because district court failed to consider policy

statement range on record). 1

                                          II.

             In accordance with Anders, we have reviewed the entire

record and have found one meritorious ground for appeal.                          Thus,

for the reasons set forth herein, we vacate the thirty-six-month

sentence and remand for resentencing in conformity with this




      1
       We do not resolve whether the standard of review is for
harmless or plain error because reversal is appropriate under
either standard.



                                              3
opinion. 2        We affirm the district court’s decision to revoke

Pegram’s supervised release.

             This    court    requires     that    counsel   inform       Pegram,    in

writing,     of    the   right     to   petition   the    Supreme    Court    of    the

United States for further review.                  If Pegram requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                    Counsel's motion must

state that a copy thereof was served on Pegram.                           We dispense

with oral argument because the facts and legal contentions are

adequately        presented   in    the   materials      before    this    court    and

argument would not aid the decisional process.

                                                                  AFFIRMED IN PART,
                                                                   VACATED IN PART,
                                                                       AND REMANDED




     2
       By this disposition, we intimate no view as to the length
of the sentence to be imposed on remand, leaving that decision
to the district court in the first instance.



                                           4